                                       ATTACHMENT B

                                      (19-SW-00143-JTM)

                                      Property to be seized


       1.      All records relating to violations of 18 U.S.C. 1343, 18 U.S.C. 1349, and

18 U.S.C. 1028(A)(a)(1), those violations involving the group known to its members as The

Community and/or GARRETT ENDICOTT and occurring on or after March of 2017, including:


            a. Records and information relating to a conspiracy to defraud the victim identified

               as TH;


            b. Records and information relating to the SIM Hijacking and identify theft of TH;


            c. Records and information relating to the unauthorized access of the mobile phone

               numbers and online accounts of TH;


            d. Records and information pertaining to the transfer of cryptocurrency stolen from

               TH;


            e. Records pertaining any and all discussions concerning SIM Hijacking, account

               takeovers, and the theft of cryptocurrency;


            f. Records and information relating to the Discord user garrett#5198 or user ID

               275079871896748032; gendicott99@gmail.com; Skype user haloreachfk; any

               username referencing “Halo”.


            g. Records and information relating to the identity or location of members of The

               Community that conspired to steal cryptocurrency;




        Case 4:19-sw-00143-JTM Document 1-3 Filed 05/03/19 Page 1 of 5
            h. Records and information relating to communications with Internet Protocol

               addresses 76.0.3.210, 97.88.169.146, 153.91.225.103, or 76.0.0.140;


       2.      Records and information relating to cryptocurrency wallet addresses, including

any cryptographic keys, recovery seeds, or passwords, in any form-used to access those

addresses through any computer programs or online exchanges;


       3.      Cryptocurrency wallets, wallet addresses, hardware wallets (such as Trezor or

Ledger devices), private keys, wallet recovery seeds, usernames, passwords, mnemonic pins,

PGP keys and 2FA devices;

       4.      Cryptocurrencies to include but not limited to Bitcoin, Ethereum, Ripple (XRP),

Bitcoin Cash, Litecoin, EOS, Binance Coin, Stellar, Cardano, Monero, Zcash, Dash, Dogecoin,

and Verge. Seizure of cryptocurrency will be effectuated by (1) identifying wallets and their

cryptographic keys through the seizure of information described herein, and (2) transferring the

virtual currency to a government-controlled wallet.


       5.      Computers, cell phones, mobile computing devices, or storage media that may

have been used as a means to commit the violations described above or contain the information

described above.


       6.      For any computer, cell phone, mobile computing device, or storage medium

whose seizure is otherwise authorized by this warrant, and any computer or storage medium that

contains or in which is stored records or information that is otherwise called for by this warrant

(hereinafter, “COMPUTER”):


                                                 2




         Case 4:19-sw-00143-JTM Document 1-3 Filed 05/03/19 Page 2 of 5
 a. evidence of who used, owned, or controlled the COMPUTER at the time the

    things described in this warrant were created, edited, or deleted, such as logs,

    registry entries, configuration files, saved usernames and passwords, documents,

    browsing history, user profiles, email, email contacts, “chat,” instant messaging

    logs, photographs, and correspondence;


 b. evidence of software that would allow others to control the COMPUTER, such as

    viruses, Trojan horses, and other forms of malicious software, as well as evidence

    of the presence or absence of security software designed to detect malicious

    software;


 c. evidence of the lack of such malicious software;


 d. evidence indicating how and when the computer was accessed or used to

    determine the chronological context of computer access, use, and events relating

    to crime under investigation and to the computer user;


 e. evidence indicating the computer user’s state of mind as it relates to the crime

    under investigation;


 f. evidence of the attachment to the COMPUTER of other storage devices or similar

    containers for electronic evidence;


 g. evidence of counter-forensic programs (and associated data) that are designed to

    eliminate data from the COMPUTER;


 h. evidence of the times the COMPUTER was used;
                                  3




Case 4:19-sw-00143-JTM Document 1-3 Filed 05/03/19 Page 3 of 5
             i. passwords, encryption keys, and other access devices that may be necessary to

                access the COMPUTER;


             j. documentation and manuals that may be necessary to access the COMPUTER or

                to conduct a forensic examination of the COMPUTER;


             k. records of or information about Internet Protocol addresses used by the

                COMPUTER;


             l. records of or information about the COMPUTER’s Internet activity, including

                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

                web pages, search terms that the user entered into any Internet search engine, and

                records of user-typed web addresses;


             m. contextual information necessary to understand the evidence described in this

                attachment.


        7.      Routers, modems, and network equipment used to connect computers to the

Internet.


        As used above, the terms “records” and “information” includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).



                                                 4




            Case 4:19-sw-00143-JTM Document 1-3 Filed 05/03/19 Page 4 of 5
       The term “computer” includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term “storage medium” includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.


       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the reviewing agency may deliver a complete copy of

the seized or copied electronic data to the custody and control of attorneys for the government

and their support staff for their independent review.




                                                 5




         Case 4:19-sw-00143-JTM Document 1-3 Filed 05/03/19 Page 5 of 5
